Citation Nr: 1022266	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to February 18, 2010, entitlement to an initial 
rating in excess of 50 percent for bilateral hearing loss.

2.  From February 18, 2010, entitlement to a staged rating in 
excess of 60 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his friend, A.S.



ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from September 1945 
to September 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2009, the Veteran, his wife, and a friend 
presented testimony at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge. A 
transcript of that hearing has been associated with the 
claims folder.

In May 2009, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to: ensure compliance with 
all notice and assistance requirements set forth in the VCAA; 
obtain the records of any relevant medical treatment after 
February 2006; and schedule the Veteran for the appropriate 
VA examination to determine the  severity of his bilateral 
hearing loss.  Having completed the required directives, in 
March 2010, the RO issued a Supplemental Statement of the 
Case and, subsequently, returned the case to the Board.  The 
Board finds that the provisions of the May 2009 remand have 
been complied with sufficiently and will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).





FINDINGS OF FACT

1.  An August 1999 private audiological evaluation revealed 
an average right ear puretone decibel loss of 85 and an 
average left ear puretone decibel loss of 81, each with 
respective puretone threshold readings at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
greater than 55 decibels.  

2.  An August 2003 VA audiological evaluation revealed an 
average right ear puretone decibel loss of 93+ and an average 
left ear puretone decibel loss of 78, each with respective 
puretone threshold readings at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) greater 
than 55 decibels.  

3.  A December 2004 VA audiological evaluation revealed an 
average right ear puretone decibel loss of 91+ and an average 
left ear puretone decibel loss of 79, each with respective 
puretone threshold readings at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) greater 
than 55 decibels.  

4.  A February 2010 VA audiological evaluation revealed an 
average right ear puretone decibel loss of 93 and an average 
left ear puretone decibel loss of 91, each with respective 
puretone threshold readings at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) greater 
than 55 decibels.  


CONCLUSIONS OF LAW

1.  Prior to February 18, 2010, the criteria for an increased 
initial or staged rating in excess of 50 percent for a 
bilateral hearing loss disability were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  From February 18, 2010, the criteria for a staged rating 
in excess of 60 percent for a bilateral hearing loss 
disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In a claim for an increased rating, the VCAA requires generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).  However, as the claim for an initial compensable 
rating for the Veteran's bilateral hearing loss is a 
downstream issue from that of service connection, Vasquez 
notice was not required when the RO developed this claim.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board finds that a July 2009 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that VA would seek to provide; and 
the information and evidence the Veteran was expected to 
provide.  The letter also provided the information required 
by Dingess.  This notice, however, was not issued to the 
appellant prior to the September 2005 rating decision from 
which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case; however, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the Veteran's claim, as 
demonstrated by the February 2010 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice.  
Although the appellant does not have the burden of showing 
prejudice, the record raises no plausible showing of how the 
essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's VA treatment 
records to assist the Veteran with his claims.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Veteran was provided with three VA 
audiological examinations that were thorough and productive 
of medical findings allowing for the rating of the disorder 
on appeal.  As such, there is no duty to provide an 
additional examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Initial and Staged Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average puretone hearing threshold 
level, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment.  Under its provisions, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86.  

Tables VI, VIA, and VII are included below:

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The Veteran essentially contends that the evaluations 
assigned for his service-connected bilateral hearing loss did 
not accurately reflect the severity of that disorder during 
the respective time periods.  

The Board notes that the record contains the results of 
November 1993 and March 1996 private audiological 
examinations.  However, the findings contained in these 
reports cannot be used because the examiners did not record 
the required puretone threshold readings necessary for VA 
evaluation.  Moreover, although the examiners included speech 
recognition test results, they did not indicate that they 
were performed with the Maryland CNC word list.  See 
38 C.F.R. § 4.85 (noting that in order for an examination for 
hearing impairment be used for VA purposes, it must include 
both puretone threshold readings at 1000, 2000, 3000, and 
4000 hertz and a controlled speech discrimination test, 
performed with the Maryland CNC word list). 

A private audiological evaluation, conducted in August 1999, 
indicated that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
70
75
95
100
85
LEFT
60
70
90
95
81

As noted above, the bilateral puretone threshold readings at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) were greater than 55 decibels.  Therefore, 
the Board finds it necessary to determine the respective 
Roman Numeral designations for hearing impairment in each ear 
using Table VIa.  See 38 C.F.R. § 4.86 (noting that when the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral).  In this instance, the right ear findings are 
consistent with Level IX hearing and the left ear findings 
are consistent with Level VII hearing, using 38 C.F.R. § 
4.85, Table VIa.  When the formula in Table VII for 
determining the disability evaluation is applied to these 
numeric designations, the result is a 50 percent rating for 
the Veteran's service-connected hearing loss.  38 C.F.R. § 
4.85, Table VII.  

A VA audiological evaluation, conducted in August 2003, 
indicated that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
75
85
105+
105+
93+
LEFT
55
70
90
95
78

The examiner found that speech recognition testing revealed 
speech recognition ability of 72 percent in the right ear and 
of 76 percent in the left ear.

Applying the test results of the August 2003 VA audiological 
examination to Table VIa of the rating schedule, the right 
ear findings are consistent with Level IX hearing and the 
left ear findings are consistent with Level VII hearing.  
When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 50 percent rating for the Veteran's service-
connected hearing loss.  Id.  

A VA audiological evaluation, conducted in December 2004, 
indicated that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
70
85
105+
105
91+
LEFT
60
70
95
90
79

The examiner found that speech recognition testing revealed 
speech recognition ability of 72 percent in the right ear and 
of 80 percent in the left ear.  In his report, the examiner 
noted that the Veteran appeared to communicate reasonably 
well with binaural hearing aids in place.  He further 
indicated that the Veteran's hearing loss, combined with 
tinnitus, would not cause him to be unemployable.

Applying the test results of the December 2004 VA 
audiological examination to Table VIa of the rating schedule, 
the right ear findings are consistent with Level IX hearing 
and the left ear findings are consistent with Level VII 
hearing.  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a 50 percent rating for the 
Veteran's service-connected hearing loss.  Id.  

A VA audiological evaluation, conducted on February 18, 2010, 
indicated that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
75
85
105+
105+
93
LEFT
70
85
105
105
91

The examiner found that speech recognition testing revealed 
speech recognition ability of 70 percent in the right ear and 
of 70 percent in the left ear.  

Applying the test results of the December 2004 VA 
audiological examination to Table VIa of the rating schedule, 
the right ear findings are consistent with Level IX hearing 
and the left ear findings are consistent with Level IX 
hearing.  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a 60 percent rating for the 
Veteran's service-connected hearing loss.  38 C.F.R. § 4.85, 
Table VII.  

Throughout the record, the Board notes that the Veteran has 
indicated that his hearing has deteriorated since the filing 
of his claim.  Although the Veteran's statements are 
credible, in determining the actual degree of disability, the 
Board finds that the examination findings are more probative 
of the degree of impairment then the descriptions included in 
the Veteran's testimony.  As stated above, the Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, supra.  In this case, application 
of the certified audiological test results to the applicable 
rating criteria do not support a rating greater than 50 
percent prior to February 18, 2010, nor do they show that a 
staged rating in excess of 60 percent is warranted 
thereafter.  38 C.F.R. 4.85, Diagnostic Code 6100.  As the 
preponderance of the evidence is against the Veteran's claims 
for higher initial and staged ratings for his bilateral 
hearing loss, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz, 
supra; Gilbert, supra. 




Extraschedular ratings

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular scheduler 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular scheduler 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate.  Second, if the 
scheduler evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available scheduler evaluation for the service-
connected bilateral hearing disorder is inadequate.  The 
evidence indicates that the Veteran's hearing loss is 
"exceptional," as defined by puretone decibel loss with 
threshold readings at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) greater than 55 
decibels.  However, as the Veteran's hearing loss disorder 
was rated under the criteria used for evaluating 
"exceptional" hearing loss, the Board finds the current 
scheduler evaluations to be adequate.  The record also does 
not show that the Veteran has required frequent 
hospitalizations for his bilateral hearing loss.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for that disability.  Finally, the Board notes that 
the Veteran receives compensation for individual 
unemployability due to his service-connected bilateral 
hearing loss and tinnitus disorders, effective November 4, 
2004, the date of the claim.  However, the record does not 
indicate that the bilateral hearing loss, in and of itself, 
has created difficulty with employment greater than that 
already compensated by the respective 50 and 60 percent 
ratings assigned during the time period at issue.  Therefore, 
the Board finds that the evidence does not show such an 
exceptional disability picture to render the schedular 
evaluations assigned for the Veteran's bilateral hearing loss 
inadequate.  

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned scheduler rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.










ORDER

Prior to February 18, 2010, entitlement to an initial rating 
in excess of 50 percent for bilateral hearing loss is denied.  

From February 18, 2010, entitlement to a staged rating in 
excess of 60 percent for bilateral hearing loss is denied.  




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


